Opinion by
Sullivan, J.
There was testimony that certain items are finders for use with the Contax cameras, the same as those involved in United States v. Zeiss (24 C. C. P. A. 145, T. D. 48624), and cameras of the same general character as those the subject of United States v. Leitz (id. 139, T. D. 48622). On the record presented the claim at 20 percent under paragraph 1551 as cameras and parts was sustained, the court saying that all photographic cameras unless provided for elsewhere in the tariff act are dutiable under that paragraph. The Nordenson cameras in question were found to be photographic cameras although they may also be a species of optical testing instruments.